Order entered October 28, 2020




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                  No. 05-20-00699-CV

               IN THE INTEREST OF C.B. AND V.H., CHILDREN

                 On Appeal from the 305th Judicial District Court
                              Dallas County, Texas
                     Trial Court Cause No. JC-18-00992-X

                                        ORDER

         Appellant’s brief in this termination of parental rights case is overdue.

Because these types of cases must be handled expeditiously, appellant is

ORDERED to file appellant’s brief within FIFTEEN DAYS of the date of this

order.     Failure to file the brief by the time specified may result in an order for the

trial court to conduct a hearing to determine why appellant’s brief has not been

filed and to take such measures as may be necessary to assure effective

representation, including appointment of new counsel.


                                                /s/    KEN MOLBERG
                                                       JUSTICE